Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see remarks, filed on February 23, 2021, with respect to claim rejections under 35 USC 103 over Pigamo et al (US 2014/0275653 A1) have been fully considered and are persuasive.  The aforesaid claim rejection has been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Applicants have shown a side-by-side comparison which demonstrates that the claimed ranges of electrical conductivities lead to unexpected improvements in the synthesis of 2,3,3,3-tetrafluoropropene.


    PNG
    media_image1.png
    181
    539
    media_image1.png
    Greyscale

The examples presented within the table above possess the same components except the first and second example have their electrical conductivities reduced to 6 mS/cm and 10 mS/cm, whereas the third example has an electrical conductivity of 35 mS/cm. As can be readily deduced from the table above, a stream that possess an electrical conductivity with the claimed ranges allows the conversion reaction of the claimed compounds to 2,3,3,3-tetrafluoropropene to proceed significantly longer before the conversion rate falls below 50% when compared to a stream that possess electrical conductivities outside of the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622